           Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION


    R.C., Individually                 §
   and As Parent and                   §
  Next Friend of D.C.,                 §
                                       §
                                       §
              Plaintiffs
                                       §       CASE NO. 4:20CV00794-JM
                                       §
                  v.                   §
                                       §
   MONTICELLO SCHOOL                   §
       DISTRICT,                       §
                                       §
             Defendant                 §




                       FIRST AMENDED COMPLAINT
                                           A


      R.C., Individually, and as Parent and Next Friend of D.C. (“D.C.”) for his

Complaint states:

                              INTRODUCTION

      1.      Parent filed a Due Process Complaint with the Arkansas Department

      of Education (“ADE”) pursuant to the Individuals with Disabilities

      Education Act (“IDEA”) against the Monticello School District (“District”)

      alleging the District failed to provide D.C. an appropriate individualized
     Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 2 of 15



education program (“IEP”) and denied D.C. a free appropriate public

education (“FAPE”).

2.      An ADE impartial hearing officer (“HO”) issued a final order on

February 24, 2020. The HO found that D.C.’s IEPs were inappropriate and

that the District denied D.C. a FAPE between August 12, 2017 to August 12,

2019. The HO awarded Parent substantial relief. As the prevailing party,

Parent brings this action to recover his attorneys’ fees and costs. See 20

U.S.C. §1415(i)(3).

3.      In finding for the Parent, the HO made findings of fact establishing

the District acted in bad faith and with deliberate indifference in denying

D.C. and Parent their rights under the IDEA. Moreover, the District

committed disability discrimination by retaliating against Parent for his

advocacy on behalf of D.C. Accordingly, Parent also brings this action to

recover for the District’s disability discrimination pursuant to §504 of the

Rehabilitation Act of 1973, 29 U.S.C. §794(a) (“§504”), and Title II of the

Americans’ with Disabilities Act, 42 U.S.C. §12131-12165 (“Title II”).

4.      R.C. brings this case individually on his own behalf and on D.C.’s

behalf. See Fed. R. Civ. P. 17(2).

5.      D.C. is a nonverbal autistic child (DOB: 04-01-10) who was a nine (9)

year old third grade student at the “Consortium” school when this


                                     2
     Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 3 of 15



controversy began on 21 May 2019. D.C. is now preparing to start the fifth

grade and remains in the Consortium school without OT.

6.      Although Parent has at all times resided in the Monticello School

District, the District predetermined that D.C. would be placed in the

“Consortium” - a prefab metal building located on the campus of another

school district. Upon information and belief, the Consortium “warehouses"

disabled students in preschool through 5th grade. In this environment D.C.

is denied any interaction with non disabled peers, denied participation of any

kind with same aged peers attending school in the District; and is denied

courses, services, and experiences otherwise provided to his disabled and/or

non-disabled peers attending schools in the District.

7.      The Monticello School District (“District”) is an Arkansas school

district and a public corporation that may be sued in its own name. See Ark.

Code Ann. §6-13-102(a). Arkansas school districts are not state agencies

immune from suit pursuant to the Eleventh Amendment. Herts v. Smith, 345

F.3d 581, 588 (8th Cir. 2003).

                 JURISDICTION AND VENUE

8.      This Court has jurisdiction of Parent’s claim for attorneys’ fees and

costs pursuant to 20 U.S.C. §1415(i)(3).




                                     3
     Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 4 of 15



9.      This Court has jurisdiction of Parent’s §504 and Title II claims

pursuant to 28 U.S.C. §1331 and §1343(a).

10.     This Court is the proper venue for Parent’s claims. See 28 U.S.C.

§1391(b). Parent resides in Drew County, Arkansas. The Monticello School

District is located in Drew County. The events giving rise to Parent’s

Complaint occurred in Drew County. Drew County is in the Eastern District

of Arkansas, Central Division. See 28 U.S.C. §83.

                               COUNT I
           IDEA ATTORNEYS’ FEES AND COSTS

11.     Parent is the prevailing party in an action or proceeding under the

IDEA and may be awarded reasonable attorneys’ fees and costs. See 20

U.S.C. §1415(i)(3)(B)(i).

12.     The District’s time to appeal the HO Order expired on 24 May 2020,

90 days from entry of the HO Order. See 20 U.S.C. §1415(i)(2)(A). No

appeal has been filed. Accordingly, Parent’s claim for attorneys’ fees and

costs is ripe. See Brittany O v. Bentonville Sch. Dist., 683 Fed. Appx. 556,

558 (8th Cir. 2017) (per curiam)

13.     Parent will move for summary judgment on his claim for attorneys’

fees and costs at the appropriate time, and at that time, provide the Court an

declaration setting out the time spent and factual matters pertaining to


                                    4
  Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 5 of 15



Parent’s claim for attorneys’ and costs. See Fed. R. Civ. P. 56(b) (time to file

motion for summary judgment).

                                    COUNT II
                 DISABILITY DISCRIMINATION

14.      The enforcement, remedies, and rights are the same under §504 and

Title II. Birmingham v. Omaha Sch. Dist., 220 F.3d 850, 856 (8th Cir.2000).

15.      D.C. is a qualified individual with a disability.

16.      The District is a public entity receiving federal funds.

17.      The District discriminated against D.C. solely on the basis of his

disability.

18.      The District harmed D.C. in bad faith or with gross misjudgment by

departing so substantially from accepted professional judgment, practice or

standards as to demonstrate that the District acted with wrongful intent. See,

e.g., M.P. ex rel. K. v. Indep. Sch. Dist. No. 721, 326 F.3d 975, 982 (8th Cir.

2003) (finding bad faith where District misled parent).

19.      The District’s decision to continue to implement IEPs that it knew

would likely result in a violation of D.C.’s federally protected right to a

FAPE creates an inference that the District acted with deliberate

indifference. See Meagley v. City of Little Rock, 639 F.3d 384, 389 (8th Cir.

2011).


                                      5
  Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 6 of 15



20.    The HO’s order is attached hereto as Exhibit A and hereby

incorporated by reference.

21.    The District’s bad faith/deliberate indifference is evidenced by the

District’s arbitrary decision to terminate D.C.’s occupational therapy (“OT”)

without evaluating him. The District told Parent it had to stop occupational

therapy because Medicaid would no longer pay for the services since D.C.

was not making progress. When the Parent disputed this allegation, the

District adopted the position of its contractor claiming that they were

ethically barred from providing D.C. therapy. The District knew it was their

obligation under the IDEA to provide D.C. occupational therapy as required

by his IEP --- whether that meant they needed to find another contractor to

provide D.C.’s therapy; whether or not Medicaid would pay for it; and

whether or not D.C. was making progress but intentionally disregarded it.

22.    The District’s bad faith/deliberate indifference is further evidenced by

the District’s complete disregard of the procedural requirements for

removing a related service from the IEP.

23.    Occupational therapy is a “related service.” See 20 U.S.C. §1401(26)

(A).

24.    The IDEA requires a formal reevaluation “if the [District] determines

that the educational or related services needs, including improved academic


                                    6
  Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 7 of 15



achievement or functional performance, of the child warrant a reevaluation.”

20 U.S.C. §1414(a)(2)(A)(i) (emphasis supplied). Moreover, the IDEA

requires that the formal reevaluation be considered by the IEP team before

terminating a related service. 20 U.S.C. §1414(d)(4)(A)(ii)(II).

25.   The District failed to conduct a formal reevaluation - or an assessment

of any kind - before terminating D.C.’s occupational therapy.

26.   The IDEA further requires a formal reevaluation “if the child’s

parent . . . requests a reevaluation.” 20 U.S.C. §1414(a)(2)(A)(ii). Parent

objected to terminating D.C.’s occupational therapy without a reevaluation,

but the District refused to reevaluate D.C.

27.   When the District refused to reevaluate, Parent secured a reevaluation

recommending 120 minutes per week of occupational therapy and

explaining:

Drake would benefit from direct occupational therapy services every
week to address his significant sensory processing delays. Delays in
sensory processing can prevent children from interacting with same
age peers, decrease independence and abilities to perform ADLs,
decrease confidence, increase safety concerns, and prevent more
complex sensory processing, fine motor, academic, social and self-
care milestones from being reached. Failure to address SPD will have
a significant impact on Drake.

Direct occupational therapy services will help prevent further
worsening of the condition. Occupational therapy has been shown to
be beneficial as evidenced by improvements on goals, fine motor
skills, ADLs, social engagement and improved safety awareness.

                                   7
  Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 8 of 15




Drake successfully engaged in 90 minutes of evaluation following an
extensive speech evaluation without concerns or contraindications.
Based on testing and observation Drake has the ability to tolerate and
attend to the recommended amount of time.

OT Eval., p. 5 (July 2, 2019).

28.   Parent provided D.C.’s occupational therapy reevaluation to the

District on 8/12/19.

29.   The IDEA required the IEP team to meet and consider Parent’s

reevaluation. See 20 U.S.C. §1414(c)(1)(A)(i) (must consider “evaluations

and information provided by the parents of the child.”); §1414(d)(4)(A)(ii)

(II) (must consider “the results of any reevaluation”).

30.   The District refused to review and/or discuss D.C.’s need for OT after

the Parent provided the independent OT evaluation he obtained indicating

D.C.’s need for therapy - despite the Parent pleading for them to do so.

31.   Finally, when Parent filed his Due Process Complaint with ADE

challenging the District’s termination of D.C.’s occupational therapy, the

IDEA required the District to “stay put” – to implement D.C.’s last agreed-to

IEP that included occupational therapy – until resolution of Parent’s Due

Process Complaint. See 20 U.S.C. §1415(j); Paris Sch. Dist. v. A.H. by &

through Harter, No. 2:15-CV-02197, 2017 WL 1234151, at *10-11 (W.D.

Ark. Apr. 3, 2017) (When a parent files a due process complaint challenging

                                   8
  Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 9 of 15



an IEP team decision, the last IEP agreed to by the parent is the “then-

current educational placement.”).

32.   The District failed and refused to provide D.C. occupational therapy

while Parent’s Due Process Complaint was pending.

33.   The District had no rational basis for terminating D.C.’s occupational

therapy.

34.   As a result of the District’s arbitrary decision to terminate D.C.’s

occupational therapy, D.C. has regressed behaviorally which has negatively

impacted his learning; increased his self inflicting injurious behavior, caused

insomnia problems, and has resulted in numerous meltdowns resulting from

sensory overload.

35.   The HO found D.C.’s IEPs for 2017-2018, 2018-2019, and 2019-2020

were inappropriate, and the reasons the HO found these IEPs inappropriate

give rise to an inference that the District knew they were inappropriate and

would deny D.C. a FAPE at the time they were developed. See Exhibit A,

pp. 32-36.

36.   The HO also found D.C.’s IEPs violated the least restrictive

environment requirement of the IDEA. See 20 U.S.C. §1412(a)(5). The HO

found “that placement in the general education curriculum was in no way

considered by the IEP team.” Exhibit A, p. 38. This finding demonstrates


                                    9
  Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 10 of 15



the District’s deliberate indifference to D.C.’s right to be educated in the

least restrictive environment.

37.   Parent, (R.C.) individually, is a “person aggrieved” and has standing

to pursue a §504/Title II discrimination claim based on the District’s

discrimination against C.C. described herein. See 29 U.S.C. §794a(a)(2)

(“The remedies, procedures, and rights . . . shall be available to any person

aggrieved by any act or failure to act by any recipient of Federal assistance

or Federal provider of such assistance . . . “); 42 U.S.C. § 12133

(incorporating §794a); K.F. v. Francis Howell R-III Sch. Dist., No.

4:07CV01691 ERW, 2008 WL 723751, at *7 (E.D. Mo. Mar. 17, 2008)

(“This Court is persuaded by the reasoning in Blanchard and C.J.G., and

finds that parents do have standing under Section 504 and the ADA as an

aggrieved party in their own right.”) (following Blanchard v. Morton Sch.

Dist., 509 F.3d 934 (9th Cir. 2007) and C.J.G. v. Scranton Sch. Dist., 2007

WL 4269816 at *5-6 (M.D. Pa. Dec. 3, 2007)).

38.   As a direct and proximate result of the District’s bad faith/deliberate

indifference, Parent and D.C. have incurred and will incur in the future

pecuniary and non-pecuniary losses for which they should be compensated.




                                   10
  Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 11 of 15



39.   Parent and D.C. have suffered non-pecuniary losses in the form of

past and future emotional pain, suffering, inconvenience, mental anguish and

loss of enjoyment of life.

40.   Parents respectfully request compensatory damages for D.C.’s

pecuniary and non-pecuniary losses in an amount determined by a jury after

hearing all the evidence at trial.

                              COUNT III
TITLE II - COMMUNICATIONS ACCOMMODATIONS

41.   In addition to the requirements of the IDEA and §504, Title II

requires, among other things, that public schools provide D.C.s with

disabilities an equal opportunity to participate in all school activities and that

public schools ensure, through the provision of auxiliary aids and services,

that communication with D.C. with disabilities is as effective as

communication with D.C.s without disabilities. See 28 C.F.R. §§35.130,

35.160.

42.   The HO found the District was aware of D.C.’s communication issues

and failed to address them despite “D.C.’s inability to communicate [being]

the largest impediment that D.C. has with regard to his education.” Exhibit

A, p. 28. If the District had complied with the IDEA, the HO found, “D.C.


                                     11
  Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 12 of 15



would not have lost in excess of a year of communication potential.”

Exhibit A, p. 32.

                                 COUNT IV

        DISABILITY DISCRIMINATION/RETALIATION

43.   The District engaged in disability discrimination in violation of §504/

Title II by retaliating against Parent for asserting his rights under the IDEA

and §504/Title II. See Jackson v. Birmingham Bd. of Educ., 544 U.S. 167,

173–74 (2005) (“Retaliation is, by definition, an intentional act. It is a form

of ‘discrimination’ because the complainant is being subjected to differential

treatment.”); 28 CFR § 35.134 (Title II); 34 CFR §104.61 (§504 -

incorporates Title IV regs); 34 CFR §100.7(e) (Title IV).

44.   Parent engaged in protected activity on his own behalf and on D.C.’s

behalf by filing a Due Process Complaint and otherwise asserting his rights

under the IDEA and §504/Title II, as well us Arkansas law, at IEP team

meetings and at other times.

45.   Parent appeared in television interviews and made social media posts

to publicize the District’s disability discrimination and deliberate

indifference to the requirements of the IDEA in terminating D.C.’s

occupational therapy.
                                   12
  Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 13 of 15



46.   The District took adverse action against Parent for his advocacy by

refusing to provide D.C. occupational therapy during “stay put” - refusing to

consider Parent’s reevaluation; and, after Parent prevailed on his Due

Process Complaint, - refusing to implement the HO’s order, and in

particular, to start providing D.C. occupational therapy.

47.   The District’s retaliation against Parent and D.C. has continued and is

ongoing. Parent has filed a Second Due Process Compliant to obtain

whatever relief may be available under the IDEA. Parent reserves the right

to supplement this Complaint upon resolution of Parent’s Second Due

Process Compliant.

48.   As a direct and proximate result of the District’s unlawful retaliation,

Parent has incurred and will incur in the future pecuniary and non-pecuniary

losses for which he should be compensated.

49.   Parent has suffered non-pecuniary losses in the form of past and future

emotional pain, suffering, inconvenience, mental anguish and loss of

enjoyment of life.

50.   Parent respectfully requests compensatory damages for his pecuniary

and non-pecuniary losses in an amount determined by a jury after hearing all

the evidence at trial.

                                   13
        Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 14 of 15



                               JURY DEMAND

      51.    Parent demands a jury trial.

                                    PRAYER

      WHEREFORE, Parent prays that he be awarded his attorneys’ fees and

costs as the prevailing party in an action or proceeding brought under the IDEA;

that Parent and D.C. be awarded compensatory damages for their pecuniary and

non-pecuniary losses in an amount determined by a jury; and, that Parent be

awarded all other just and proper relief to which he may be entitled.

                                       Respectfully submitted,

                                       Theresa L. Caldwell (Ark. Bar No. 91163)
                                       CALDWELL LAW OFFICE
                                       14 Alban Lane
                                       Little Rock AR 72223
                                       501-414-0434
                                       Fax: 501-325-1502
                                       theresa@specedattorney.com


                                       /s/ Theresa L. Caldwell
                                       Theresa L. Caldwell
                                       Attorney for D.C.,
                                       Parent and Next Friend of R.C.

                                            14
        Case 4:20-cv-00794-JM Document 2 Filed 07/29/20 Page 15 of 15



                      CERTIFICATE OF SERVICE

This will certify that a copy of the above and foregoing instrument was
served upon the Defendant, Monticello School District by mailing a copy of the
same to their representative listed below on this 29th day of July, 2020.

Monticello School District
Sandra Lanehart, Superintendent
935 Scogin Drive
Monticello AR 71655


                                            /s/ Theresa L. Caldwell
                                            Theresa L. Caldwell




                                       15
